DETAILED ACTION
This communication is in responsive to Application 16/677633 filed on 6/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1, 3-9, 11-17 and 19-20 are presented for examination.
		Claims 2, 11 and 18 were canceled. 

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 6/16/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1, 3-9, 11-17 and 19-20 are moot in view of the new ground of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a forwarding information manager programmed to: obtain” in claim 1 because the limitation uses generic placeholder “manager” followed by functional language “to obtain,” and the placeholder is not modified by structural languages. Similar rationale applies to claim 3. The specification seems to provide structural support in Fig. 1.2-102 and related paragraphs that links the three functions listed in the claims for the manager to the manager as claimed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear whether “a network data unit processor” of claim 4 is the same as the one recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 11-14  and 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (hereinafter Gao) US 2017/0207995 A1 in view of Wang et al. (hereinafter Wang) US 2017/0078210 A1. 

Regarding Claim 1, Gao teaches a network device, comprising: 
storage for storing: forwarding information, wherein the forwarding information specifies information that is used by the network device to forward network data units that are received by the network device, and information source rankings (¶0041; routing table to store “storage for storing” desirable forward path information “forwarding information” used by source node S “the device” to transmit data by using the forwarding information to destination node D. Also see Fig. 5 & ¶0073; forward routing table.  In this case, the forward routing table may include the path from 
a forwarding information manager programmed to: obtain information for updating the forwarding information from a source (¶0075-¶0085 & Fig. 6; node 2 obtains forward link quality from source node s to update forwarding information); 
make a determination, based on the information source rankings, that the source is undesirable (¶0075-¶0085, ¶0222 & Fig. 6; the system obtain forward link quality from source node s to update forwarding information where a determination is made where the link quality is updated if the quality is better than a first threshold compared with the stored information and not updated if the quality is less than a threshold “undesirable” meaning that lower ranking);  
based on the determination, discard the information without processing the information (¶0222-¶0223; When the third link quality is not better than the first threshold (or alternatively, predetermined) link quality, the first link quality updating unit 203 does not update the first link quality in the routing request information.  Accordingly, the first forwarding unit 204 does not forward the routing request information (e.g., the routing request information is not broadcast to neighbor node(s) other than the arbitrary neighbor node of the arbitrary intermediate node), and the routing request information is discarded.  At this time, the first link quality updating unit 203 may not update the first threshold (or alternatively, predetermined) link quality in the local routing cache table of the arbitrary intermediate node. Also see step S23 of Fig. 3 & ¶0060), 
a network data unit processor programmed to: obtain a network data unit after the information is discarded (¶0060-¶0064; after routing information is discarded, the system uses the already data in the routing table e.g. When the third link quality is not better than the first threshold (or alternatively, predetermined) link quality, the arbitrary intermediate node may not update the first link quality in the routing request information.  Accordingly, the routing request information may not be forwarded (e.g., the routing request information may not be broadcasted to neighbor node(s) other than the arbitrary neighbor node (e.g., an immediately neighboring node) of the arbitrary intermediate node).  Thus, the routing request information may be discarded.  In this case, the arbitrary intermediate node may not update the first threshold (or alternatively, predetermined) link quality in the local routing cache table of the arbitrary intermediate node);
 and forward the network data unit using the forwarding information that has not been updated based on the obtained information (¶0060-¶0064; after routing information is discarded, the system uses the already data in the routing table e.g. When the third link quality is not better than the first threshold (or alternatively, predetermined) link quality, the arbitrary intermediate node may not update the first link quality in the routing request information.  Accordingly, the routing request information may not be forwarded (e.g., the routing request information may not be broadcasted to neighbor node(s) other than the arbitrary neighbor node (e.g., an immediately neighboring node) of the arbitrary intermediate node).  Thus, the routing request information may be discarded.  In this case, the arbitrary intermediate node may not 
	Gao does not expressly teach the bolded limitation “…a forwarding information manager programmed to: obtain information for updating the forwarding information from a source.”
	Wang teaches the bolded limitation “…a forwarding information manager programmed to: obtain information for updating the forwarding information from a source” (Fig. 5 & ¶0045-¶0053; Controller “forwarding information manager” obtains report information from forwarding devices A, B, C and D “source” Also see Fig. 5 & ¶0045-¶0053; for each forwarding device “source,” SDN controller ranks the calculated packet transmission rates in a descending order according to an indicator e.g. occupancy rate or overflow from a buffer “undesirable.” Additionally, Fig. 6 and ¶0065-¶0074 illustrates in details the calculation “determination”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of Wang into the system of Gao in order to calculates a maximum transmission rate for the forwarding device to transmit a 
SDN packet to the controller according to the acquired information of the forwarding device (abstract).  Utilizing such teachings enable the system to use the controller to send the maximum transmission rate to the forwarding device, so that the forwarding device controls transmitting a SDN packet to the controller according to the maximum transmission rate (abstract). 



Regarding Claim 4, Gao in view of Wang teach the network device of claim 3, Gao further teaches further teaches further comprising: a network data unit processor programmed to: obtain a network data unit after the second information is processed 

Regarding Claim 5, Gao in view of Wang teach the network device of claim 4, Gao further teaches further teaches wherein processing the second information comprises obtaining updated forwarding information based on the second information (Fig. 6 & ¶0075-¶0088; getting information for a different route and make a determination according to whether update local routing table or not where the information is processed accordingly. Also see Wang in Tables 2-4 illustrate the obtained information and transmission/forwarding of data according to the SDN controller strategy “forwarding information” where the information is updated until processing indicator of the controller reaches a normal value).

Regarding Claim 6, Gao in view of Wang teach the network device of claim 1, Wang further teaches further teaches wherein making the determination, based on the information source rankings, that the source is undesirable comprises: identifying a current workload of the forwarding information manager (Wang in ¶0052-¶0053 & Figs. 

Claims 9, 11 and 13-14 are substantially similar to the above claims, thus the same rationale applies.


Claims 17 and 19-20 are substantially similar to the above claims, thus the same rationale applies.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang and further in view of Kikuchi US 2017/0331842 A1.
Regarding Claim 7, Gao in view of Wang teach the network device of claim 1, but do not expressly teach further teaches wherein discarding the information comprises: screening, by a network data unit processor, the information from the forwarding information manager. 
Kikuchi teaches further teaches wherein discarding the information comprises: screening, by a network data unit processor, the information from the forwarding information manager (¶0021-¶0022 & ¶0051; discarding packets without processing information and without referring to SDN controller e.g. edge device “processor” discard packet based on forwarding information and rule to discard a packet from the client terminal having the terminal identification information in a rule table of the edge network device).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of Kikuchi into the system of Gao-Wang in order to reduce the load on the SDN controller (¶0022). Utilizing such teachings enable the system to discard packets at the edge network device without inquiring of the SDN controller to maintain security by specifying, when a computer terminal in a private network, such as a LAN, receives a threat, such as an illegal attack, especially from a computer in a global network, such as the internet, the client terminal damaged in the private network and performing disconnection, isolation, or the like (hereinafter, "disconnection or the like") of the communication thereof (¶0001).

Regarding Claim 8, Gao in view of Wang teach  and Kikuchi teach the network device of claim 7, Kikuchi further teaches wherein the information is screened by preventing a network data unit that includes the information from being processed by the forwarding information manager (¶0021-¶0022 & ¶0051; edge device “processor” 

Claims 15-16 are substantially similar to the above claims, thus the same rationale applies.	 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455